Bloodworth, J.
1. The alleged newly discovered evidence in this case is cumulative and impeaching. The State made a counter-showing. “ Where newly discovered evidence is relied upon as a ground for.a new trial, and it appears from an examination of the approved brief of evidence that the newly discovered evidence was cumulative and impeaching in character, and, from a counter-showing made, that the evidence is conflicting as to the truth of some of the facts claimed to be newly discovered, the reviewing court will not interfere with the discretion of the court below in refusing a new trial upon such ground. Civil Code, §§ 6085-6086; Atlanta Consolidated Street Railway Co. v. McIntire, 103 Ga. 568 (29 S. E. 766).” Edenfield v. Brinson, 149 Ga. 377 (3) (100 S. E. 373). “Though the witness sóught to be impeached by newly discovered evidence was the only witness against the prisoner upon *45a vital point in the ease, if the sole effect of the evidence would be to,impeach the witness, a new trial will not be granted.” Arwood v. State, 59 Ga. 391 (1); Key v. State, 21 Ga. App. 795 (1) (95 S. E. 269), and cit. Under the above ruling there is no merit in the ground of the motion for new trial based upon alleged newly discovered evidence.
2. There is some evidence to support the verdict; the judge who saw and heard the witnesses approved the finding of the jury, and, as no error of law appears, this court cannot interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.